Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 1 of 14 PageID 142




                                                          EXHIBIT 3
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 2 of 14 PageID 143
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 3 of 14 PageID 144
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 4 of 14 PageID 145
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 5 of 14 PageID 146
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 6 of 14 PageID 147
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 7 of 14 PageID 148
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 8 of 14 PageID 149
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 9 of 14 PageID 150
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 10 of 14 PageID 151
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 11 of 14 PageID 152
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 12 of 14 PageID 153
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 13 of 14 PageID 154
Case 2:20-cv-00180-TPB-MRM Document 1-4 Filed 03/18/20 Page 14 of 14 PageID 155
